FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                      December 3, 2012

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
JOSE ROBERTO
MARTINEZ-CARBAJAL,

             Petitioner,

v.                                                          No. 12-9512
                                                        (Petition for Review)
ERIC H. HOLDER, JR., United States
Attorney General,

             Respondent.


                            ORDER AND JUDGMENT*


Before LUCERO, TYMKOVICH, and HOLMES, Circuit Judges.


      Petitioner Jose Roberto Martinez-Carbajal, a native and citizen of El Salvador,

petitions for review of a final order of the Board of Immigration Appeals (BIA)

denying his application for asylum and restriction on removal under the Immigration

and Nationality Act, and request for protection under the United Nations Convention



*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252(a). We deny

the petition.

                                           I.

       Accompanied by his wife and children, petitioner illegally entered the United

States in 2002. In August 2007, he was placed in removal proceedings. He conceded

removability and filed for asylum, restriction on removal, and protection under the

CAT.

       At his February 2010 merits hearing before an immigration judge (IJ),

petitioner testified that from 1984 through 1985, he served in El Salvador’s National

Guard. Petitioner first came to the United States in 1993 because a year or two

earlier, he had received “anonymous writings or documents that they place under my

door, which they say that we’re coming to kill you.” Admin. R. at 138. As to the

messages, petitioner admitted: (1) his name did not appear on them; (2) he could not

recall the details contained in them; (3) they did not mention his service in the

National Guard; and (4) he did not know who sent them. By 1995, petitioner decided

that the threat had passed, and he returned to El Salvador.

       After he returned to El Salvador and sometime before 2002, petitioner received

“two more anonymous threats that were similar from the ones that I received before.”

Id. at 142. But like the previous threats, petitioner did not know who sent the

messages nor did they mention his service in the National Guard. Still, he remained

in El Salvador for the next two years before returning to the United States in 2002.


                                          -2-
While he was in removal proceedings, petitioner’s uncle who lives in El Salvador,

allegedly received a letter threatening to harm petitioner. According to petitioner, the

letter had his name on it, but once again, petitioner had no information as to who sent

the letter or any of the details contained therein.

       In an effort to link the threats to guerilla forces, petitioner testified that in the

early 1980’s, his cousin tried to recruit him to join the guerillas, but petitioner instead

joined the National Guard. He also testified about the murders of two friends with

whom he served in the National Guard, one of whom was shot and the other stabbed.

According to petitioner, they too had received anonymous threats. However, he did

not know who killed them or have any information linking their deaths to their

military service. Although petitioner admitted that the guerillas had never physically

harmed him or his family, and he did not know whether they even knew about his

service with the National Guard, he did not think El Salvador was a safe place to live

because of “groups of gangs.” Id. at 145. According to petitioner, the gangs are

populated by former guerillas who hold a grudge against people who served in the

National Guard.

       The IJ denied petitioner’s request for relief. The IJ believed petitioner’s

testimony that: (1) he served in the National Guard; (2) he had received some death

threats; and (3) two men he served with in the military had received similar threats

and were later murdered. But in addition to concluding that the threats did not rise to

the level of persecution, the IJ noted the lack of evidence tying these incidents to


                                            -3-
petitioner’s membership in a particular social group or to his political opinion. More

specifically, the IJ cited the absence of any evidence as to who made the threats or

that they were connected to petitioner’s military service. Also, the IJ noted that

petitioner did not have any of the letters to submit as evidence. As to petitioner’s

claim for protection under the CAT, the IJ also noted the lack of any evidence that

petitioner would be tortured by the government or someone working on its behalf if

he returned to El Salvador.

      The BIA dismissed petitioner’s appeal. It agreed with the IJ that petitioner

“did not meet his burden of proving that he suffered past persecution or has a

well-founded fear of persecution on account of one of the grounds enumerated in the

[Immigration and Nationality] Act.” Id. at 2. It noted that petitioner “surmised that

he received threatening letters due to his former military service, but was not sure,

and the letters did not refer to his status as a prior military member.” Id. Moreover,

“[h]e also did not have any of the letters to submit as evidence, including the one his

uncle received in 2008.” Id. at 3. As such, the BIA concluded that “there is no clear

error in the Immigration Judge’s determination that the evidence did not establish

that the authors of the threats were motivated to harm the [petitioner], as one ‘central

reason,’ based on his actual or imputed political opinion, his membership in a




                                          -4-
particular social group, or any other protected ground,” id. (citing Matter of J-B-N- &

S-M-, 24 I. & N. Dec. 208 (BIA 2007)).1

                                           II.

      To be eligible for a discretionary grant of asylum, petitioner had to show that

he “suffered past persecution or has a well-founded fear of [future] persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion.” Tulengkey v. Gonzales, 425 F.3d 1277, 1280 (10th Cir. 2005)

(footnote omitted) (internal quotation marks omitted). “Persecution is the infliction

of suffering or harm upon those who differ (in race, religion, or political opinion) in a

way regarded as offensive, and requires more than just restrictions or threats to life

and liberty.” Id. (internal quotation marks omitted). But “[e]ven without past

persecution, [an applicant can] still qualify for asylum by establishing a well-founded

fear of future persecution.” Id. at 1281 (internal quotation marks omitted). The fear

“must be both subjectively genuine and objectively reasonable.” Id.

      “The showing required for [restriction on] removal is more stringent tha[n] the

showing required for asylum.” Zhi Wei Pang v. Holder, 665 F.3d 1226, 1233

(10th Cir. 2012). To be eligible for restriction on removal, “an applicant must

demonstrate that there is a clear probability of persecution because of his race,


1
       A single member of the BIA affirmed the IJ’s decision in a brief order. We
therefore review the BIA’s decision and are free to “consult[] the IJ’s more complete
explanation of those same grounds.” Uanreroro v. Gonzales, 443 F.3d 1197, 1204
(10th Cir. 2006).


                                          -5-
religion, nationality, membership in a particular social group, or political opinion.”

Id. (internal quotation marks omitted). And to be eligible for protection under the

CAT, “an individual must establish that it is more likely than not that he or she would

be tortured if removed to the proposed country of removal.” Id. at 1233-34 (internal

quotation marks omitted).

      We decide legal questions de novo and look to see if the agency’s findings of

fact are supported by substantial evidence. Ritonga v. Holder, 633 F.3d 971, 974

(10th Cir. 2011). “[W]hether an alien has demonstrated persecution is a question of

fact.” Id. (ellipsis omitted) (internal quotation marks omitted). We are bound by the

agency’s findings of fact “unless any reasonable adjudicator would be compelled to

conclude to the contrary.” Id. (internal quotation marks omitted).2

                                          III.

      Our analysis is brief. There is no evidence of persecution. Persecution

requires more than threats, and in any event, must be on account of a protected

ground such as membership in a particular social group or political opinion.

Tulengkey, 425 F.3d at 1280. There is no such evidence in this case. What

petitioner is really asking this court to do is to reweigh the evidence and determine


2
       Petitioner argues for reversal on the grounds that the BIA “failed to apply the
clearly erroneous stand of review to the [IJ’s] decision.” Pet’r Opening Br. at 9.
According to petitioner, “the case should be remanded to cure the clear procedural
defect effectuated by the [BIA].” Id. at 15. There was no error, however, because
the BIA reviewed the IJ’s findings of fact under a clearly erroneous standard.
Admin. R. at 2.


                                          -6-
that he demonstrated a well-founded fear of future persecution. This we cannot do.

“It is not our prerogative to reweigh the evidence. . . . We only determine whether a

reasonable factfinder could find that [the petitioner] did not have a reasonable fear of

[] persecution. Indeed, we only reverse that finding if a ‘reasonable adjudicator

would be compelled to conclude to the contrary.’” Sidabutar v. Gonzales, 503 F.3d

1116, 1125 (10th Cir. 2007) (internal quotation marks omitted). Petitioner’s

evidence does not meet this test.

       The sum total of petitioner’s argument concerning his request for protection

under the CAT is: “The record shows that it is more likely than not that the

Petitioner would be tortured if he returns to El Salvador. 8 C.F.R. §1208.16(c)(2).”

Pet’r Opening Br. at 19. Setting aside the fact that there are no references to the

record, this single, conclusory sentence is insufficient appellate argument, and

petitioner has waived review of this issue. See, e.g., Adler v. Wal-Mart Stores, Inc.,

144 F.3d 664, 679 (10th Cir. 1998) (“Arguments inadequately briefed in the opening

brief are waived . . .”).

       The petition for review is DENIED.

                                                Entered for the Court


                                                Timothy M. Tymkovich
                                                Circuit Judge




                                          -7-